DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 9-15 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
There is a lack of written description in the specification for the amended claims. Therefore, the amended claims introduce new matter. See the 112A rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1, there is a lack of written description for “uploading the identified metadata to the user device; wherein the user device is operable to correlate the identified metadata with user equalization preferences and to transmit the user equalization preferences to the hearable device.” ¶0033 of the published spec discloses the processor 110 of the automated equalization module (Fig. 1) detects the metadata and selects settings stored in the database 114. The claimed embodiment appears to be in reference to Fig. 4, which moves the database 414 to the source device and operates the same otherwise (¶0061 of the published spec). There is no disclosure of the processor 410 of the automated equalization device 400 uploading metadata to database 414 and the database 414 correlating the metadata with equalization preferences.
As to claim 2, there is lack of written description for “wherein the user equalization preferences are stored on the memory device of the sound and equalization module.” Claim 1 specifies that user device transmits user equalization preferences to the hearable device. Based on the specification, the user equalization preferences are stored in database 114/414. There is no disclosed embodiment in the specification where there are databases of user equalization preferences on both the user device and the hearable device simultaneously.
As to claim 5, there is a lack of written description for “the user-defined rules re stored on the memory device of the sound and equalization module” (i.e. in the hearable device). The specification teaches the user-defined rules are stored in the database (see at least ¶0032 and ¶0055 of published spec). As mentioned above, claim 1 appears to refer to an embodiment where the databased is in the user device, so the user-defined rules would be stored in the user device, no the hearing device. There is no disclosure in the specification of multiple databased in both of the user and hearable devices.
As to claim 7, “uploading the identified metadata to a user device; correlating identified metadata with user equalization preferences at the user device” has the same written description issues described above in for claim 1.
As to claim 11, “transmitting identified metadata to a user device; wherein the user device correlates identified metadata with user equalization preferences” has the same written description issues described above in for claim 1.
As to claim 12, it has the same issue as claim 2 above.
Claims 3-4, 6, 9-10 and 13-15 are rejected for depending on the above claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, it is unclear how the user device transmits the user equalization preferences to the hearing device (see claim 1) if the user equalization preferences are stored on the memory device of the hearing device.
Claim 12 is unclear for the same reason as claim 2 in view of claim 11.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2015/0193195 A1) hereinafter “Lin.”
As to claim 7, Lin discloses a method for customizing sound and equalization for audio devices, comprising: 
identifying, by a hearable device, metadata in an audio content signal (¶0064 and ¶0089, Fig. 3. Processor 350 of headphone 200 analyzes metadata and requests sound profiles from computer 1300 via network 380.); 
uploading the identified metadata to a user device (¶0064 and ¶0089, Fig. 3. Processor 350 of headphone 200 analyzes metadata and requests sound profiles from computer 1300 via network 380.);  
correlating identified metadata with user equalization preferences at the user device (¶0089, Figs. 11 and 13. Computer 1300 receives audio metadata from device (headphones 200), such as genre, artist, song, etc.); and 
transmitting by the user device, user equalization preferences to equalization circuitry of the hearable device (¶0089, Figs. 11 and 13. Computer 1300 transmits a sound profile to device (headphones 200) matching the received metadata.).
	As to claim 9, Lin discloses applying user-defined rules to prioritize application of a plurality of user-defined preferences (¶0084-0085, Figs. 8-9. User can select and adjust equalization settings of sound profiles for different genres.).
	As to claim 10, Lin discloses adjusting software settings, hardware setting, and combinations thereof on the hearable device (¶0060 and ¶0064, Fig. 3. User can adjust settings with input 340. ¶0030 and ¶0089 further disclose applying sound profiles to the headphones which are used to adjust the audio signal.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
As to claim 1, Lin discloses a system for customizing sound and equalization for audio devices, comprising: 
a user device comprising a processor and a memory device for providing an audio content signal (¶0089 and ¶0093, Figs. 11 and 13. Computer 1300 with processor 1310 and memory 1315.); 
a hearable device comprising amplifier circuitry for amplifying an audio portion of an audio content signal and a processor and a memory device, wherein the processor has an input for receiving the audio content signal (¶0059-0064, Fig. 3. Headphones 200 with amplifier 320, processor 350 and memory 360. Audio signal and audio data information received.), and wherein the memory device has stored thereon executable instructions that, when executed by the processor, cause to perform operations (memory storing operating instructions implicit if not inherent for audio signal processing device) comprising: 
identifying metadata transmitted in the audio content signal and uploading the identified metadata to the user device (¶0064 and ¶0089. Processor 350 analyzes metadata and requests sound profiles from computer 1300 via network 380.); 
wherein the user device is operable to correlate the identified metadata with user equalization preferences and to transmit the user equalization preferences to the hearable device (¶0089, Figs. 11 and 13-14. Computer 1300 receives audio metadata from device (headphones 200), such as genre, artist, song, etc. and transmits a sound profile to device (headphones 200) matching the received metadata.) and
wherein the processor applies the user equalization preferences to equalization circuitry of the hearable device (¶0063-0064, ¶0089 and ¶0102, Figs. 3 and 13-14, Processor 350 applies sound profile, which includes equalization settings, received from computer 1300 over network 380 to output audio signal.).
	Lin does not expressly disclose a sound and equalization module.
	However, Lin discloses the claimed components of the sound and equalization module- a processor and memory. These components provide the same functionality and only lack the label of being a module. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that processor and memory not labeled as a sound and equalization module is a simple substitution for a processor and memory labeled as a sound and equalization memory, and would yield predictable results.
As to claim 2, Lin does not expressly disclose wherein the user equalization preferences are stored on the memory device of the sound and equalization module.
However, Lin does disclose the equalization preferences are stored in a computer which is accessed by the hearable device (see at least ¶0089 and ¶0093).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to store preferences at the headphones. The motivation would have been it was obvious to try due to finite number of solutions. Either they are stored at the connected computer, as taught by Lin, or at the headphone device itself.
As to claim 3, Lin discloses wherein the user equalization preferences are stored on the memory device of the user device (¶0089 and ¶0093, Figs. 11 and 13. Computer 1300 with memory 1315 that stores sound profiles.).
As to claim 4, Lin discloses wherein the user device is further operable to apply user-defined rules to prioritize application of a plurality of user-defined preferences (¶0084-0085, Figs. 8-9. User can select and adjust equalization settings of sound profiles for different genres.).
As to claim 5, Lin discloses wherein the user-defined rules are stored on the memory device of the sound and equalization module (¶0084-0085 and ¶0088, Figs. 3 and 8-9. Headphone device of Fig. 3 capable of providing interface of Figs. 8-9).
As to claim 6, Lin discloses wherein the user defined rules are stored on the memory device of the user device (¶0084-0085, ¶0089 and ¶0093, Figs. 11 and 13. Computer 1300 with memory 1315 that stores sound profiles.).
	As to claim 11, Lin discloses a hearable device and user device system having customized sound and equalization (Fig. 14), comprising: 
a hearable device (Fig. 3) comprising: 
amplifier circuitry for amplifying an audio portion of an audio content signal (¶0067, Fig. 3. Amplifier 320.); and 
a processor and a memory device (¶0063, Fig. 3. Processor 350 and memory 360), 
wherein the memory device has stored thereon executable instructions that, when executed by the processor, cause to perform operations (memory storing operating instructions implicit if not inherent for audio signal processing device) comprising: 
identifying metadata transmitted in the audio content signal (¶0064 and ¶0089. Processor 350 analyzes metadata.); and 
transmitting identified metadata to a user device (¶0064 and ¶0089. Processor 350 analyzes metadata and requests sound profiles from computer 1300 via network 380.); 
wherein the user device correlates identified metadata with user equalization preferences (¶0089, Figs. 11 and 13-14. Computer 1300 receives audio metadata from device (headphones 200), such as genre, artist, song, etc. and transmits a sound profile to device (headphones 200) matching the received metadata.); and 
wherein the hearable device applies correlated user equalization preferences (¶0063-0064, ¶0089 and ¶0102, Figs. 3 and 13-14, Processor 350 applies sound profile, which includes equalization settings, received from computer 1300 over network 380 to output audio signal.).
	Lin does not expressly disclose an equalizer for adjusting sonic characteristics of the audio portion; and
a sound and equalization module.
	However, Lin discloses the claimed components of the sound and equalization module- a processor and memory. These components provide the same functionality and just lack the label of being a module. Lin (¶0030) further discloses that the “sound profile can include which frequencies or audio components to enhance or suppress, e.g. through equalization.” This sound profile is then obtained by the reproduction device which applies the sound profile to the audio signal (¶0079, ¶0089). This implies that the reproduction device is capable of equalizing the audio signal. 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use an equalizer to enhance or suppress frequencies through equalization. The motivation would have been that equalizers are well known in the art for equalization of audio signals.
As to claim 12, Lin does not expressly disclose wherein the user equalization preferences are stored on the memory device of the hearable device.
However, Lin does disclose the equalization preferences are stored in a computer which is accessed by the hearable device (see at least ¶0089 and ¶0093).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to store preferences at the headphones. The motivation would have been it was obvious to try due to finite number of solutions. Either they are stored at the connected computer, as taught by Lin, or at the headphone device itself.
As to claim 13, Lin discloses wherein the user equalization preferences are stored on the memory device of the user device (¶0089 and ¶0093, Figs. 11 and 13. Computer 1300 with memory 1315 that stores sound profiles.).
As to claim 14, Lin does not expressly disclose wherein the equalizer comprises hardware circuitry, software, and combinations thereof.
However, Lin (¶0030) discloses that the “sound profile can include which frequencies or audio components to enhance or suppress, e.g. through equalization.” This sound profile is then obtained by the reproduction device which applies the sound profile to the audio signal (¶0079, ¶0089). This implies that the reproduction device is capable of equalizing the audio signal. 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use an equalizer to enhance or suppress frequencies through equalization. The motivation would have been that equalizers are well known in the art for equalization of audio signals. Equalizers using hardware and software are further well known in the art and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
As to claim 15, Lin discloses wherein the hearable device further comprises a transducer operate to generate an audible sound corresponding to the audio portion of the audio content signal (Lin, Fig. 3. Speakers 390).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Melamed (US 2014/0016795 A1) discloses headphones with a built in equalizer (see at least ¶0027 and ¶0032).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654